Counsel for appellee are correct in their contention that the only periods of off days to be considered in calculating the average weekly wages of the employé are those found by the trial court to be of consecutive days. We were in error in including in our calculation several off periods not noted by the court as including consecutive days, and we must therefore restate our findings. There were only 5 off periods which included more than 7 consecutive days. These periods aggregate 127 days, or 18 weeks. These 18 weeks must be deducted from 52, leaving 34 as the divisor of the total earnings, and the result is that the average weekly wage ascertained by the trial court, and the allowance adjudged, were correct in amount, and must therefore stand, although the method of calculation was erroneous. It was erroneous in that it included 7-day off periods, whereas, the statute prescribes *Page 390 
off periods of "more than 7" days. It was erroneous also in reducing each separate off period to weeks and discarding the odd days, whereas, we think, the better and fairer construction of the statute requires that the off periods be first aggregated, and the whole number of the days be then reduced to weeks; the number of weeks thus ascertained being deducted from 52, to ascertain the number of weeks the employé has worked. In the estimation of the statute, this employé worked 34 weeks, although in fact he worked only 125 days.
Since the award of the trial court is not changed by the appeal, the judgment must be affirmed as to that. The correction relates only to the process to be employed, and the costs of the appeal must be taxed against the appellant.
All the Justices concur.